DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.
The amendment filed 1/13/2022 has been entered.  Claims 3-5 have been canceled.  New claim 21 has been added.  Claims 1-2 and 6-21 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Interpretation
Consistent with MPEP § 2111, claims are given their broadest reasonable interpretation wherein “the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings.  Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999).”  However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 f.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993.)  
It is also noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  It is further noted that in general, when reading a preamble in the context of an entire claim, preamble recitations may not be limiting if the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations; and in such case, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Lastly, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.”  In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985.)
Given the above, the Examiner notes that the limitation “for joining a semiconductor element and a substrate to form a semiconductor device” is recited solely in the preamble of claim 1 where the body of the claim describes a complete invention and the above preamble limitation does not provide any distinct definition of any of the claimed invention’s limitations and thus the limitation “for joining a semiconductor element and a substrate to form a semiconductor device” is of no significance to claim construction.  The Examiner also takes the position that the limitation constitutes intended end use of the claimed joining film and thus if a prior art structure reading upon the claimed joining film structure presented in the body of the claim is capable of performing the same end use, e.g. joining a semiconductor element and a substrate, then the prior art would meet the claim.  The Examiner further notes that the “being laminated with” limitation at line 7 of claim 1 constitutes a process limitation in the product claim and thus only the structure implied by the “being laminated with” limitation has been considered with respect to the product-by-process claim.
Claim Rejections - 35 USC § 103
Claims 1-2, 6-14, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Terada (US2011/0065217), for generally the reasons recited in the prior office action and restated below wherein it is again noted that Terada clearly discloses that the pressure-sensitive adhesive layer may be buried into the base film, that the base film may be a conductive mesh, that the aperture or open area of the base film or mesh is 10% to 90% reading upon the added opening ratio limitation of claim 1, that the pressure-sensitive adhesive layer may comprise conductive metal particles having a particle diameter as low as 1nm dispersed therein, and that the base film may have a thickness of less than the pressure-sensitive adhesive layer or stated differently, that the thickness of the pressure-sensitive layer may be greater than the thickness of the base film or mesh thereby clearly teaching and/or suggesting the combination of a pressure-sensitive adhesive layer comprising metal particles buried into a conductive mesh and having a thickness greater than the thickness of the mesh such that a portion of the pressure-sensitive adhesive layer is not buried into the mesh and extends beyond the thickness of the mesh, and given that Terada also provides a clear teaching and/or suggest that the metal particles in the pressure-sensitive adhesive layer have a size smaller than the size of the apertures, the Examiner maintains that Terada clearly teaches and/or suggests a “joining film” comprising an electroconductive joining layer having a reinforcing mesh layer with openings that are filled with an electroconductive paste (e.g. the buried portion of pressure-sensitive adhesive) containing metal particles which are dispersed throughout a thickness of the electroconductive joining layer having the reinforcing mesh and a “separate” tack layer having tackiness, e.g. the portion of the pressure-sensitive adhesive layer thicker than the base film or mesh, thereby providing the same overall structure as the claimed joining film with a “separate tack layer having tackiness and being laminated with the electroconductive joining layer” given that the claimed “laminated” limitation is a process limitation that does not differentiate the claimed joining film from the teachings of Terada considering the claimed “separate tack layer” may have the same composition as the claimed electroconductive paste.  Further, in terms of the added limitation “to form a semiconductor device” as recited in amended claim 1, the Examiner again notes that the limitation is present only in the preamble and merely constitutes intended end use of the joining film, providing no additional material or structural limitations to differentiate the claimed invention from the teachings of Terada, and given that the invention taught by Terada is capable of the same intended end use, the Examiner maintains that the claimed invention would have been obvious over the teachings of Terada for the reasons discussed in detail below.  Similarly, the limitations of new claim 21 constitute intended end use of the claimed joining film and given that the joining film does not comprise the semiconductor element and that the layers of the pressure-sensitive adhesive sheet taught by Terada are “configured” to enable contact with a substrate on one surface and contact with a semiconductor element on the other, the Examiner takes the position that the invention taught by Terada reads upon the claimed joining film of instant claim 21 and thus the claimed invention as recited in instant claim 21 would have been obvious over Terada for the same reasons as discussed with respect to claim 1 and further discussed below.
As discussed in the prior office action, Terada discloses a pressure-sensitive adhesive sheet for producing a semiconductor device, particularly for a dicing tape for wafer processing, comprising a pressure-sensitive adhesive layer (3, 23, 33) provided on a supporting base film (1) containing conductive fibers (5) woven in a known manner, preferably in a mesh type weaving pattern, with an aperture or opening area of 10 to 90%, wherein the conductive fibers (5) may be metallic fibers such as nickel fibers (Abstract, Paragraphs 0066-0070, 0115, and 0132); and wherein conductive particles (25), such as metal particles, are dispersed in the pressure-sensitive adhesive layer to provide conductivity in any direction within the surface, in the thickness direction, and the like (Paragraphs 0014-0015, 0093-0096, 0117-0121, 0132, and 0139-0142).  Terada discloses that the pressure-sensitive adhesive layer (3) is buried into the conductive mesh of the base film (1), wherein some embodiments may comprise a portion of the conductive fibers (5) constituting the base film (1) exposed on the surface of the pressure-sensitive adhesion layer (3) as described in the first and third embodiments; and the pressure-sensitive adhesive sheet may be produced by forming the conductive pressure-sensitive adhesive layer on a separator and then laminating these onto the base film and applying a predetermined pressing force to press the pressure-sensitive adhesive layer into the base film, e.g. so that a portion of the conductive fibers may be exposed from the surface, or by coating the pressure sensitive adhesive layer directly onto the surface of the base film by applying a pressure-sensitive adhesive solution with sufficient fluidity to flow into the base film; wherein one or two or more layers of the pressure-sensitive adhesive layer may be laminated (Entire document, particularly Paragraphs 0073-0074, 0102, 0125, 0143, and 0147).  Terada discloses that in each of the embodiments, the base film may have a thickness of 10-300 microns, while the pressure-sensitive adhesive layer may have a thickness of 1-50 microns (Paragraphs 0071, 0092, 0115, 0123, 0132, 0145), with the size of the conductive particles not particularly limited but for example having a particle diameter of 100 microns or less, preferably 1nm to 100 microns, and especially 10nm to 50 microns, wherein in the case where the particle diameter exceeds 100 microns, variation in film thickness and surface unevenness of the pressure-sensitive adhesive layer becomes large and dicing property lowers (Paragraphs 0097, 0122, and 0132); and given that Terada clearly discloses that the pressure-sensitive adhesive layer comprising the conductive particles dispersed therein may be buried into and/or coated directly onto the conductive mesh as the base film (1), with one or more layers of pressure-sensitive adhesive laminated to form the pressure-sensitive adhesive sheet and/or the base film may have a thickness less than the pressure-sensitive adhesive layer, Terada clearly teaches and/or suggests a joining film for joining a semiconductor element and a substrate as in instant claim 1 including an electroconductive joining layer having a conductive mesh layer with apertures or “reinforcing mesh layer with openings” that are filled with a conductive pressure-sensitive adhesive composition or “electroconductive paste” containing metal particles which are dispersed throughout a thickness of the electroconductive joining layer, and a pressure-sensitive adhesive layer or tack layer having tackiness and being laminated with the electroconductive joining layer, and hence the claimed invention as recited in instant claim 1 would have been obvious over the teachings of Terada given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
 With regard to instant claim 2, although Terada does not specifically limit the mesh layer of conductive fibers to one having a thermal expansion coefficient smaller than that of the conductive particles, given the example materials, or more specifically, the metals disclosed by Terada for the conductive fibers, e.g. copper, nickel, aluminum, gold and silver (Paragraph 0070), as well as for the conductive particles, e.g. nickel, gold, silver, copper, aluminum, solder, and platinum, which may be provided as nanoscale particles as discussed above (Paragraphs 0096 and 0121), Terada provides a clear suggestion of a mesh layer having a thermal expansion coefficient smaller than that of the metal particles given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, and thus the claimed invention as broadly recited in instant claim 2 would have been obvious over the teachings of Terada.
With regard to instant claim 6, it is noted that the claimed “is thermally decomposed by heating at the time of joining”, “are sintered” and “are joined” limitations constitute intended end use of the instantly claimed joining film and although Terada does not specifically recite that the pressure-sensitive adhesive layer is thermally decomposed and that the conductive particles, which as noted above may be silver nanoparticles, are sintered at the time of joining to thereby join the semiconductor element and the substrate, given that the organic components of the pressure-sensitive adhesive sheet taught by Terada is capable of being thermally decomposed by heating and the conductive metal particles are capable of being sintered upon heating, the Examiner takes the position that the invention taught by Terada renders the claimed invention obvious to one having ordinary skill in the art.
With regard to instant claims 7-10 and 17-18, as noted above, Terada discloses that the metal particles as the conductive particles may have a particle diameter of 100 microns or less, preferably 1 nm to 100 microns, and especially preferably 10nm to 50 microns, thereby fully encompassing the claimed average primary particle size range of instant claims 7 and 8, and given that Terada clearly discloses that the pressure-sensitive adhesive layer may be provided on/in the mesh layer by applying a pressures-sensitive adhesive solution onto the surface of the mesh layer as the base film, as noted above, with specific reference to a polar solvent such as ethyl acetate and toluene as a solvent or “organic solvent (S)” as claimed, for the (meth)acrylic polymer of the adhesive composition (Paragraph 0083), reading upon the broadly claimed “organic binder (R)” of instant claims 9-10 as well as the claimed “acrylic resin-based binder” of instant claims 17-18, the claimed invention as recited in instant claims 7-10 would have been obvious over the teachings of Terada.
With regard to instant claims 11-12, Terada discloses that the pressure-sensitive adhesive composition forming the pressure-sensitive adhesive layer reading upon the claimed tack layer may include a photopolymerization initiator such as an acylphosphinoxide (Paragraphs 0089-0091) reading upon the broadly claimed phosphines, and given that instant claims 11-12 do not require the tack layer to consist of the claimed components, the invention taught by Terada renders the claimed invention as recited in instant claims 11-12 obvious given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regard to instant claims 13-14, as noted above, the fibers of the mesh layer forming the base film may be nickel fibers thereby reading upon the claimed nickel mesh and hence the claimed invention as recited in instant claims 13-14 would have been obvious over the teachings of Terada.
With regard to instant claims 19-20, in addition to the teachings above in terms of instant claims 1-2, respectively, Terada also discloses an embodiment wherein the coated (or filled) mesh base film (1), reading upon the claimed electroconductive joining layer of the joining film as discussed above, is provided on a support (31) wherein another pressure-sensitive adhesive layer (not shown in the figures) is preferably provided between the base film (1) and the support (31) for joining with the base film (1) to the support (31) (Paragraphs 0132-0133); and given that the support (31) reads upon the claimed “base material film” and the additional pressure-sensitive adhesive layer utilized to join the mesh base film (1) to the support (31) reads upon the “self-adhesive layer provided on the base material film” with the “electroconductive joining layer provided on the self-adhesive layer” as in instant claims 19-20, and that the structure is utilized for wafer processing as in the claimed invention (Paragraphs 0149-0157), instant claims 19-20 would have been obvious over the teachings of Terada.
Claims 1-2, 6-14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US2016/0312074, hereinafter referred to as Choi ‘074).  Choi ‘074 discloses an electrically conductive adhesive tape capable of providing reliable electrical connections to very small size contacts (thus capable of “joining a semiconductor element and a substrate to form a semiconductor device”) comprising “a conductive adhesive layer and a conductive polymeric layer positioned adjacent the conductive adhesive layer”, wherein the “conductive adhesive layer includes a conductive, porous substrate having a plurality of passageways and an adhesive material positioned within at least a portion of the passageways”, and “[o]ptionally, the adhesive material may include a plurality of conductive particles dispersed within the adhesive material” as depicted in Figs. 1-3 (Abstract; Paragraphs 0001-0003).  Choi ‘074 discloses that any porous substrate having passageways and capable of being made conductive may be used as the conductive porous substrate with examples thereof including a polymer based nonwoven scrim that may be made conductive through metallization such as a polyester nonwoven scrim coated with multiple layers of metal, nickel/copper/nickel, as well as a metal or carbon based woven or non-woven material including a conductive mesh such as available under the trade designation SUI-2790YCL from Sieren, Osaka, Japan (Paragraph 0019); and that the adhesive material disposed in passageways of the conductive porous substrate substantially fills the entirety of the passageways (Paragraphs 0020 and 0023) and may be a conductive adhesive material comprising metal particles dispersed in the adhesive material which is then embedded into the conductive porous substrate (Paragraph 0039); thus reading upon the claimed “an electroconductive joining layer having a reinforcing mesh layer with openings that are filled with an electroconductive paste containing metal particles (P) which are dispersed throughout a thickness of the electroconductive joining layer” as recited in instant claim 1, and particularly reading upon the  one or more kinds of reinforcing mesh layers as recited in instant claims 13 and 14.  
Choi ‘074 discloses that the adhesive material may be filled into the conductive porous substrate or mesh by utilizing various methods and/or combinations thereof including a method of imbibing an adhesive contained in a solvent into the pores/passageways of the conductive porous substrate or mesh followed by solvent removal and optional curing; or imbibing a substantially 100% solids adhesive precursor solution comprising monomers, oligomers and/or dissolved polymers into the pores/passageways of the conductive porous substrate or mesh followed by curing of the precursor to form an adhesive; or by lamination of a transfer adhesive to one or both sides of the conductive porous substrate or mesh; wherein depending upon the method used to fabricate the conductive adhesive layer, the adhesive material may penetrate the entire thickness of the conductive porous substrate or mesh as well as be deposited as a layer on the surfaces of the conductive porous substrate or mesh adjacent to the conductive polymeric layer and the release liner as shown in Figs. 1A, 2 and 3 (Paragraphs 0024-0025).  Choi ‘074 discloses that in one embodiment, the adhesive material is a pressure sensitive adhesive (PSA) material that may be inherently tacky or if desired, tackifiers can be added to the PSA or adhesive precursor solution before formation of the PSA (Paragraphs 0027 and 0033); and also discloses that in a third embodiment of an electrically conductive, single-sided tape 200 including a conductive polymeric layer 202 and a conductive adhesive layer 204 on an optional release liner 206, the electrically conductive tape is similar in construction and function as the first embodiment except that the tape includes a first adhesive layer 208 and a second adhesive layer 210 within conductive adhesive layer 204 (Paragraph 0045), wherein the first and second adhesive layers may be include any of the materials described with respect to the first embodiment including the metal particles and PSAs, with the type and/or compositions thereof being the same or different (Paragraphs 0046-0050).  Choi ‘074 further discloses that a combination of methods may be utilized to form the conductive, single-sided tape, particularly reciting that for example, in the third embodiment the first and second adhesive layers 208 and 210 may be fabricated using the same process or different processes such as in one embodiment, one adhesive may be made from a solution coating process on a release liner and then laminated by a transfer process to the conductive porous substrate and the second adhesive layer may be made by an imbibing process of coating an adhesive solution directly onto the conductive porous substrate and then drying and optionally curing (Paragraphs 0047-0051).
Thus, in the case where the conductive adhesive layer is a single layer as in the first embodiment as shown in Fig. 1A, the Examiner takes the position that the portion of the conductive adhesive material penetrating the entire thickness of the conductive porous substrate or mesh would read upon the claimed reinforcing mesh layer and the portion of the conductive adhesive material deposited as a layer on the surface(s) of the conductive porous substrate or mesh adjacent to the conductive polymeric layer and/or the release liner as shown in Fig. 1A would read upon the claimed “separate tack layer having tackiness and being laminated with the electroconductive joining layer” given that Choi ‘074 clearly discloses that the conductive adhesive material may be a PSA and may have metal particles dispersed throughout and the instantly claimed invention does not require the composition of the “separate tack layer” to be different from the embedding electroconductive paste of the electroconductive joining layer.  Additionally and/or alternatively, the conductive adhesive layer of the third embodiment as taught by Choi ‘074 comprising first and second conductive adhesive layers as discussed above would also read upon the claimed “electroconductive joining layer having a reinforcing mesh layer with openings that are filled with an electroconductive paste containing metal particles (P) which are dispersed throughout a thickness of the electroconductive joining layer” and the claimed “separate tack layer having tackiness and being laminated with the electroconductive joining layer” given that Choi ‘074 clearly discloses that both the first and second adhesive layers may be formed from a PSA, may comprising metal particles throughout a thickness thereof, and one or both layers may be “laminated” to the conductive porous substrate or mesh and thus laminated to the other, wherein as depicted in Fig. 3, a portion of both adhesive layers 208 and 210 may extend beyond the surface of the conductive porous substrate or mesh, one of the first and second conductive PSA adhesive layers would read upon the claimed “electroconductive joining layer” and the other would read upon the “separate tack layer having tackiness and being laminated with the electroconductive joining layer”.  Therefore, the only difference between the claimed invention as recited in instant claim 1 and the above teachings of Choi ‘074 is that Choi ‘074 does not specifically disclose that the conductive porous substrate or mesh reading upon the claimed “reinforcing mesh layer” has an opening ratio of 0.2% to 70% as instantly claimed.  However, Choi ‘074 does not limit the opening ratio to any particular percentage and given that Choi ‘074 broadly discloses that the conductive porous substrate may be any porous substrate having passageways and capable of being conductive including woven or nonwoven fabrics, foams, and metal or carbon fiber based conductive meshes, with reference to two commercially available products, it would have been obvious to one having ordinary skill in the art to utilize any commercially available conductive porous substrate or metal based mesh as the conductive porous substrate in the invention taught by Choi ‘074, e.g. such as any of the commercially available metal mesh substrates utilized in the instant examples as Reinforcing layer (1), (2) or (3), each of which have an opening ratio within the claimed range (as admitted by the Applicant in Paragraph 0092 of the specification as filed) given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.  Further, Choi ‘074 also discloses that the depth of penetration of the adhesive material into the pores or passageways of the conductive porous substrate is dependent upon the pressure applied during lamination, the flow properties of the transfer adhesive and properties of the conductive porous substrate such as pore size and thickness, and thus one skilled in the art would have also been motivated to determine the optimum pore size of the conductive mesh and the related opening ratio to provide complete penetration of the adhesive material into the conductive mesh given the broad teachings of Choi ‘074 wherein an opening ratio within, encompassing and/or overlapping the claimed range (e.g. greater than 0%) would have been obvious to one skilled in the art.  Therefore, in the absence of any clear showing of criticality and/or unexpected results with regard to the claimed opening ratio and the teachings of Choi ‘074, the claimed invention as recited in instant claim 1 would have been obvious over Choi ‘074.
 With respect to instant claims 2 and 13-14, Choi ‘074 discloses that with respect to the metal particles dispersed in the adhesive material, examples “of suitable metal particles include, but are not limited to: nickel, copper, tin, aluminum, silver, gold, silver coated copper, silver coated nickel, silver coated aluminum, silver coated tin, silver coated gold; nickel coated copper, nickel coated silver” (Paragraph 0039), and given that Choi ‘074 discloses that the conductive porous substrate or mesh may be a carbon fiber conductive porous substrate or mesh as in instant claims 13-14, wherein carbon fibers naturally have a thermal expansion coefficient lower than that of metals disclosed by Choi ‘074 as suitable for the metal particles, Choi ‘074 provides a clear teaching and/or suggestion that the conductive porous substrate or carbon fiber mesh reading upon the claimed reinforcing mesh layer of instant claim 2 “has a thermal expansion coefficient smaller than that of the metal particles (P)” as instantly claimed and thus the invention as recited in instant claims 2 and 13-14 is unpatentable over Choi ‘074 given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  
With regard to instant claim 6, it is noted that the claimed “is thermally decomposed by heating at the time of joining”, “are sintered” and “are joined” limitations constitute intended end use of the instantly claimed joining film and although Choi ‘074 does not specifically recite that the PSA layer reading upon the claimed “tack layer” is thermally decomposed and that the metal particles dispersed in the adhesive material, which may be silver particles and may have a mean particle size of about 0.5 micron (i.e. about 500nm; Paragraph 0039), are sintered at the time of joining to thereby join the semiconductor element and the substrate, given that the organic components of the PSA as taught by Choi ‘074 in Paragraphs 0027-0033 is capable of being thermally decomposed by heating and that the metal particles, particularly silver particles of about 500nm, are capable of being sintered upon heating, the Examiner takes the position that the invention taught by Choi ‘074 renders the claimed invention as recited in instant claim 6 obvious to one having ordinary skill in the art.
With regard to instant claims 7-10 and 17-18, Choi ‘074 discloses that the metal particles dispersed in the adhesive material have an average mean particle size in the range of about 0.5 (i.e. about 500nm) to 100 microns (Paragraph 0039), and Choi ‘074 discloses a range overlapping the claimed average particle size range of 10 to 500nm thereby rendering the claimed range obvious over the teachings of Choi ‘074.  Choi ‘074 also discloses that the adhesive material to be imbibed into the conductive porous substrate or mesh may be an adhesive containing a solvent (Paragraphs 0024 and 0032) and/or other materials reading upon the broadly claimed “organic solvent (S)” (Paragraphs 0033-0034), such that the adhesive material taught by Choi ‘074 to be imbibed into the conductive porous substrate or mesh reads upon and/or renders obvious the claimed “electroconductive paste includes an organic solvent (S)” as recited in instant claims 7-8.  Hence, the claimed invention as recited in instant claims 7-8 would have been obvious over the teachings of Choi ‘074 given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Further, with regard to instant claims 9-10 and 17-18, as noted above, Choi ‘074 specifically discloses that the adhesive material may be a PSA with examples thereof including rubber-based PSAs, silicone-based PSAs and particularly acrylic resin-based PSAs reading upon the broadly claimed “organic binder (R)” of instant claims 9-10 and more specifically the claimed “acrylic resin-based binder” of instant claims 17-18 (Paragraphs 0027-0033).
With regard to instant claims 11-12, given that the instant claims broadly recite that the “tack layer is formed from one kind or two or more kinds” of the recited compounds and not that the tack layer actually comprises or consists of one or more of said recited compounds, and that Choi ‘074 discloses various ethylenically unsaturated compounds for use in producing the PSA reading upon the claimed “tack layer” that may be derived from and thus “formed from” one or more of the broadly recited compounds, the claimed invention as broadly recited in instant claims 11-12 would have been obvious over the teachings of Choi ‘074 (Paragraphs 0029-0031).  Additionally and/or alternatively, Choi ‘074 also discloses that the adhesive material may comprise a photoinitiator and given that phosphine oxide photoinitiators are an obvious species of photoinitiator in the art and would read upon the broadly recited “phosphines” of instant claims 11-12, the claimed invention as broadly recited in instant claims 11-12 would have been obvious over the teachings of Choi ‘074 given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With regard to instant claims 19-20, it is again noted that Choi ‘074 discloses that the electrically conductive adhesive tape includes the conductive adhesive layer discussed above with respect to instant claims 1-2 comprising a conductive porous support or mesh with passageways and conductive PSA layer(s) substantially filling the entirety of the passageways and present as a layer on the surface(s) of the conductive porous substrate or mesh reading upon the claimed “joining film” including the claimed electroconductive joining layer and the separate tack layer as discussed above, wherein it is further noted that Choi ‘074 discloses that the conductive adhesive layer (e.g. 14, 104, 204) is positioned between a conductive polymeric layer or film(s) (e.g. 12, 102, 202) and a release liner (e.g. 16, 106, 206) as shown in Figs. 1-3 (Paragraphs 0013-0014) and thus with respect to the claimed tape of instant claims 19-20, the conductive polymer layer or film reads upon the broadly claimed base material film of the self-adhesive film, the portion of the conductive adhesive layer or PSA layer adjacent the conductive polymer layer or film and present as a layer on the surface of the conductive porous substrate or mesh reading upon the claimed “self-adhesive layer provided on the base material film” with the conductive PSA-filled conductive porous substrate or mesh adjacent thereto reading upon the claimed “wherein the electroconductive joining layer of the joining film is provided on the self-adhesive layer” as recited in instant claims 19-20.  Hence, the invention as recited in instant claims 19-20 would have been obvious over the teachings of Choi ‘074.
With regard to instant claim 21, it is first noted that the claimed invention is directed to the joining film and not the semiconductor element nor the semiconductor device and although the body of the claim refers to the semiconductor element, the joining film does not include the semiconductor element and the “configured to” limitations constitute intended end use of the claimed joining film.  Hence, given that the electrically conductive adhesive tape taught by Choi ‘074 and discussed above with respect to instant claim 1 comprises a conductive adhesive layer that “is configured” to be in contact with a substrate, e.g. the conductive polymer layer or film, on one surface and “is configured” to allow the conductive PSA on the other surface to be exposed by removal of the optional release liner and bonded to electrical component such that it “is configured to contact the semiconductor element”, the invention taught by Choi ‘074 reads upon the claimed joining film of instant claim 21 thereby rendering the claimed invention as recited in instant claim 21 obvious over the teachings of Choi ‘074.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi ‘074 as applied above to claims 1-2, 6-14 and 17-21 and as further evidenced by Bluem (USPN 6,214,460, Abstract, Col. 3, line 43-Col. 4, line16; Col. 9, lines 39-54) or Kropp (US2009/0155597, Paragraph 0056) or Nguyen (US2011/0070436, Abstract, Paragraphs 0067-0069) or Sasaki (US2015/0147556, Abstract, Paragraphs 0005, 0043-0049) or the BASF brochure entitled “High lights! Energy curing with Darocur®, Irgacure®, Laromer®, and Lucirin®” (hereinafter referred to as “BASF Energy Curing Brochure”, Entire document, particularly page 2), wherein the teachings of Choi ‘074 are discussed in detail above and the secondary evidentiary references support the Examiner’s position that phosphines/phosphine oxides are an obvious species of photoinitiators utilized in the art and functionally equivalent to the exemplified commercially available photoinitiator disclosed by Choi ‘074, i.e. IRGACURE® 651 available from BASF Corporation, wherein Bluem, Kropp, Nguyen and Sasaki are each in the same field of endeavor as Choi ‘074 and the BASF Energy Curing Brochure is more broadly directed to known photoinitiators commercially available from BASF Corporation).  Hence, the Examiner again takes the position that the claimed invention as recited in instant claims 11-12 would have been obvious over the teachings of Choi ‘074 as evidenced by Bluem, Kropp, Nguyen, Sasaki or the BASF Energy Curing Brochure, given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi ‘074 as applied above to claims 1-2, 6-10, 13-14, and 17-21 and in further view of Kleyer (USPN  6,433,055).  The teachings of Choi ‘074 are discussed in detail above and although Choi ‘074 discloses that the conductive adhesive material may be formed from a PSA material with examples of suitable PSA materials including silicone based PSAs and that the adhesive material may comprise a solvent and/or other materials added for special purposes, Choi ‘074 does not disclose that the solvent or other materials added “includes an organic solvent (SC) formed from an alcohol and/or a polyhydric alcohol, each having a boiling point at normal pressure of 100°C or higher and having one or two or more hydroxyl groups in the molecule” as recited in instant claims 15-16.  However, Kleyer discloses an electrically conductive hot-melt, pressure-sensitive silicone adhesive composition (Abstract, Col. 1, lines 5-10; Col. 2, lines 54-59) useful for bonding electronic components to flexible or rigid substrates, as a thermal interface material in semiconductor packages such as between heat-generating semiconductor elements and substrates (Col. 7, line 65-Col. 8, line 8); wherein the electrically conductive silicone based PSA composition comprises (A) a hot-melt silicone adhesive; (B) electrically conductive filler in an amount sufficient to impart electrical conductivity and comprising particles having at least an outer surface of metal selected from silver, gold, platinum, palladium or alloys thereof (as in Choi ‘074); and an effective amount of a hydroxy-functional organic compound having a molecular weight up to about 1000 and containing at least one hydroxy group per molecule (Entire document, particularly Abstract, Col. 1, lines 5-65; Col. 2, lines 54-59; Col. 7, line 65-Col. 8, line 8; Claim 2).  Kleyer discloses that the presence of the hydroxy-functional organic compound provides an adhesive composition that exhibits improved contact resistance and/or volume resistivity compared with a similar silicone composition lacking only the hydroxy-functional organic compound (Col. 2, lines 40-59), and that the hydroxy-functional organic compound preferably has a normal boiling point greater than the temperature at which the silicone composition becomes flowable, with examples of the hydroxy-functional compound recited in Col. 5, lines 13-50 including various monohydric alcohols; various dihydric alcohols such as ethylene glycol, which is specifically utilized in the working examples, pentaerythritol, sorbitol and mannitol (the latter three considered suitable “sugar alcohols” for the “organic solvent (SC)”); and various sugars including glucose, mannose, and allose (also disclosed as suitable examples for the “organic solvent (SC)”), each of the specific examples above reading upon the claimed organic solvent (SC) as recited in instant claims 15-16 (Col. 4, line 43-Col. 6, line 6; Examples).  Thus, given that one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize a silicone-based PSA as disclosed by Choi ‘074 comprising metal particles such as silver or silver coated particles as disclosed by Choi ‘074 given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, it would have been obvious to one having ordinary skill in the art to further incorporate the hydroxy-functional compound as taught by Kleyer such as ethylene glycol or those as recited above and reading upon the claimed “organic solvent (SC)” of instant claims 15-16 to improve contact resistance and/or volume resistivity of the electrically conductive adhesive as taught by Kleyer, which is similarly directed to bonding electronic components, and hence the claimed invention as recited in instant claims 15-16 would have been obvious over Choi ‘074 in view of Kleyer given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way.
Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive and/or moot in view of the additional remarks above with respect to claim interpretation and the teachings of Terada and in view of the new grounds of rejection presented above.  Specifically, with respect to Terada, the Applicant argues that Terada “does not describe how the semiconductor chips 11 are joined with a substrate to form a device”, arguing that thus “the pressure sensitive adhesive sheet of Terada is not a joining film for joining a semiconductor element and a substrate to form a semiconductor device, but rather a temporary sheet used for testing prior to joining the semiconductor chip to a substrate to form a device” (emphasis in original, see paragraph bridging pages 7-8 of the response).  However, as discussed above, the limitation “for joining a semiconductor element and a substrate to form a semiconductor device” is recited solely in the preamble of claim 1 where the body of the claim describes a complete invention and the preamble limitation does not provide any distinct definition of any of the claimed invention’s limitations and thus the preamble limitation “for joining a semiconductor element and a substrate to form a semiconductor device” is of no significance to claim construction.  The Examiner also takes the position that the limitation constitutes intended end use of the claimed joining film and thus, given that the pressure sensitive adhesive sheet of Terada is capable of performing the same intended end use, Applicant’s arguments with respect to the “for joining a semiconductor element and a substrate to form a semiconductor device” limitation are not persuasive.  The Applicant also argues that Figs. 4 and 5 of Terada show that the pressure sensitive adhesive layer 3 can have conductive particles 25 therein and that thus the woven conductive fibers 5 and conductive particles 25 of Terada are allegedly provided in separate layers, arguing that the position taken by the Office Action with respect to pressure bonding of the base layer 1 with the pressure sensitive adhesive layer 3 to provide an integral electroconductive joining layer in which metal particles are dispersed throughout a thickness of the electroconductive joining layer is allegedly not the teachings of Terada and that said interpretation is allegedly inconsistent with the Office Action’s position that Terada’s pressure sensitive adhesive also forms the tack layer as claimed (see first full paragraph on page 8 through the last line on page 8).  The Applicant further argues that to “emphasize this, claim 1 is further amended to specify that the tack layer is a separate layer”, and that accordingly Terada allegedly cannot provide a separate tack layer having tackiness and being laminated with the electroconductive joining layer as required by amended claim 1.  However, the Examiner respectfully disagrees and first notes that the figures in Terada, although illustrative of the teachings of Terada, are not limiting and do not depict every embodiment or feature disclosed by Terada.  It is also again noted that the claimed “being laminated with” is a process limitation in the product claim and thus only the structure implied by the “laminated with” limitation is considered with respect to the prior art as discussed above, and given a) that Terada clearly discloses that the thickness of the pressure sensitive adhesive layer to be made integral with the conductive mesh and buried into and/or coated directly onto the conductive mesh may be greater than the thickness of the conductive mesh such that a portion of the pressure sensitive adhesive may extend beyond the surface of the conductive mesh as a “separate” tack layer, b) that Terada also discloses that one or more layers of pressure-sensitive adhesive may be laminated to form the pressure-sensitive adhesive sheet, and c) that the claimed invention does not require the composition of the tack layer to be different from the composition of the electroconductive paste, Applicant’s arguments with regard to a “separate” tack layer “being laminated with the electroconductive joining layer” are not persuasive.  Hence, the Examiner maintains her position that the claimed invention would have been obvious over the teachings of Terada for the reasons discussed in detail above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        May 27, 2022